FILED
                                                                                                              JUNE 3,2016

                                                                                                            TN COUKf Of
                                                                                                       WORKERS ' CO!\IPI NSATION
                                                                                                               CLAIMS

                                                                                                                Time: 1:53 Pl\1


                TENNESSEE BUREAU OF WORKERS' COMPENSATION
                  COURT OF WORKERS' COMPENSATION CLAIMS
                               AT JACKSON

ALVIN POLLARD,                                            )    Docket No.: 2015-07-0338
         Employee,                                        )
v.                                                        )
                                                          )
                                                          )
JONES COMPANIES, LTD.,                                    )    State File Number: 73602-2014
         Employer,                                        )
And                                                       )
                                                          )
FIRST LIBERTY INS. CORP.,                                 )
          Insurance Carrier.                              )    JUDGE AMBER E. LUTTRELL


                               COMPENSATION HEARING ORDER


        This matter came before the undersigned Workers' Compensation Judge for a
Compensation Hearing on May 3, 2016, pursuant to Tennessee Code Annotated section
50-6-239 (2015). Mr. Pollard requests permanent partial disability, future medical
benefits, and discretionary costs. Jones Companies contends Mr. Pollard failed to
establish entitlement to permanent partial disability for his left index and middle fingers
or discretionary costs associated with his independent medical evaluation. The central
legal issues are: (1) whether Mr. Pollard has established, by a preponderance of the
evidence, permanent partial disability for injuries to the index, middle, and ring fingers of
the left hand; (2) entitlement to future medical benefits; and (3) whether he is entitled to
discretionary costs. 1 For the reasons set forth below, the Court finds Mr. Pollard is
entitled to the requested benefits and discretionary costs.

                                               History of Claim

         Mr. Pollard is a forty-one-year-old resident of Gibson County, Tennessee, who

1
  The parties stipulated to pertinent findings of facts set forth in the Appendix ofthis Compensation Order and more
fully set forth in Exhibit I.

                                                          1
worked for Jones as a card hand. 2 (T.R. 1.) He has a G.E.D. and training in mechanics.
His job at Jones required him to work with machinery. On September 15, 2014, Mr.
Pollard slipped while removing cotton clogged in a machine and caught his left hand in
the machine crushing his left ring finger. While attempting to remove his hand from the
machine, Mr. Pollard testified it "clipped the edge of my left index and middle fingers"
and pulled his fingernails out of the nailbed. After he removed his fingers from the
machine, he almost slipped again and injured the palm of his hand on a gear. Mr. Pollard
is left-hand dominant.

      Jones accepted Mr. Pollard's InJury as compensable and provided authorized
medical treatment.

       Mr. Pollard sought emergency medical treatment at Jackson Madison County
General Hospital (JMCGH) with Dr. John Sparrow, a plastic surgeon. Dr. Sparrow
performed a partial amputation of Mr. Pollard' s left ring finger at the distal phalanx. (Ex.
2 at 7.) Dr. Sparrow also performed a complex nail bed repair on the index and middle
fingers and removed the nail plates. Lastly, he repaired a soft tissue laceration along the
thenar eminence. 3

       During Mr. Pollard's follow-up treatment, Dr. Sparrow testified on the November
13, 2014 visit, "[h]e was still very tender along the tips of his fingers, having some
hypersensitivity which is not unusual." !d. at 9. He treated Mr. Pollard for approximately
four months with pain medication and, therapy, and also kept him off work. Dr. Sparrow
last saw Mr. Pollard on January 6, 2015, and released him to return on an as-needed
basis. At that visit, Mr. Pollard continued to report pain symptoms and Dr. Sparrow
prescribed hydrocodone. The parties stipulated that Dr. Sparrow released Mr. Pollard on
February 17, 2015, at maximum medical improvement (MMI) and assigned no
permanent work restrictions. (Ex. 1.)

       Upon attainment of MMI, Dr. Sparrow referred Mr. Pollard to Southern Hand
Center for examination and evaluation of permanent impairment. Stephanie Bates, PT
examined Mr. Pollard and assessed a 3% impairment to the body as a whole based upon
the Diagnos is-Based model for amputatjon impairment of the A merican Medi cal
Association's Guides to tbe Evaluation of Impairment, 6th E dition ("AMA Guid s . !d.
at Depo. Ex 4. Following a review of the impairment evaluation report, Dr. Sparrow
adopted the impairment rating. !d. at 19. Dr. Sparrow testified his 3% rating was based
solely upon the amputation of the left ring finger. !d. at 13. He did not assign any
additional impairment for Mr. Pollard's index or middle fingers. !d. at 14.


2
    Mr. Pollard testified his job involved twisting cotton weaves to roll into yard into barrels.
3
 The thenar eminence is located at the base of the thumb where the thumb joins the palm of the hand. (Ex. 2 at 7,
12-13.)

                                                              2
        On cross examination, Dr. Sparrow testified he usually sends patients to Southern
Hand Centers for impairment evaluations stating, "the Sixth Edition requires a lot of
time." !d. at 18-19. He further stated the therapists at Southern Hand Centers are certified
hand therapists. !d. at 20. When he receives the therapist's report, Dr. Sparrow reviews it
and if necessary, he will discuss the findings with the therapist. !d. at 19. Dr. Sparrow
agreed with Mr. Pollard's counsel that Ms. Bates' report did not mention any
examination performed on Mr. Pollard's left index or middle fingers. !d. at 21. He
testified the physical therapists test range of motion and grip strength in the whole hand
in their physical examinations. However, he conceded Mr. Pollard's report only
mentioned his left ring finger amputation in the impairment evaluation. !d. 20-21.

       Dr. Sparrow explained his opinion for not assigning permanent impairment for the
index and middle fingers by stating, "The injuries that he had on the index finger and his
middle finger were not injuries that were going to give him a functional impairment. So I
doubt very seriously if it would really alter the impairment rating." !d. at 22-23. Dr.
Sparrow went on to state:

           And what we mentioned earlier, about phantom pain and even some-even
           occasional hypersensitivity or some occasional altered sensation, if it was
           constant and if it was day in/day out and it has persistent even, say, to this
           date which is a year and a couple of months beyond where he was in
           January 2015, then it may be worthwhile looking at that, having them do a
           Semmes-Weinstein test, and things like that. A lot of times, that is not out
           of the ordinary with an injury for a year-there are people who have
           phantom pain two and three years out. They only have it intermittently or
           sporadically, and it doesn't alter their functionality as far as the use of their
           hand. So that's why I say it may or may not affect his impairment.

!d. at 24-25. At his deposition, Dr. Sparrow reviewed two photographs of Mr. Pollard's
hands taken by counsel for Jones on March 3, 2016. !d. at Depo Ex. 3. Dr. Sparrow did
not observe any deformities of the index or middle finger that would alter his opinion
regarding permanent impairment. !d. at 16.

         Following his release from Dr. Sparrow, Mr. Pollard subsequently sought an
independent medical evaluation with Dr. Samuel Chung on October 14, 2015. Dr. Chung
noted Mr. Pollard reported difficulty gripping and with fine manipulation using his left
hand. He further noted Mr. Pollard developed some degree of neuroma and numbness in
the distal left index and middle fingers. (Ex. 3 at 7.) On physical exam, Dr. Chung found
approximately 8% distal impairment due to the amputation level sustained in both the left
index and middle fingers. !d. at 8. He further noted a complete loss of sensation at the
distal tip, both in the ulnar and radial distribution of both fingers. !d. 4

4
    The Court notes Mr. Pollard's counsel provided Dr. Chung drawings ofthe bones ofthe hand, arteries, and nerves

                                                         3
        Dr. Chung reviewed Dr. Sparrow's records and the Southern Hand Center
impairment report as part of his evaluation. !d. at 9. Based upon Dr. Chung's examination
of Mr. Pollard's three fingers and his review of the treatment records, he diagnosed the
following: "1) residual from left ring finger amputation at the proximal DIP joint; 2)
residual from left index finger distal tip amputation with clinical signs and symptoms of
digital neuroma5 ; and 3) residual from left middle finger distal tip amputation secondary
to trauma with ongoing distal neuroma." Id at 9. Dr. Chung opined Mr. Pollard sustained
permanent injuries to all three fingers arising primarily out of his traumatic injury to the
left hand. !d. at 11 and 16.

        In rating Mr. Pollard's injury, Dr. Chung also utilized the AMA Guides and agreed
with Dr. Sparrow's rating of 3% to the body for the amputated ring finger. For the index
finger, Dr. Chung assigned 1% to the body based upon the traumatic amputation of the
tip of the finger and digital neuroma. For the middle finger, Dr. Chung assigned 1% to
the body based upon the amputation of the tip and persistent neuroma. He testified the
total combined impairment rating is 5% to the body as a whole. !d. at 14.

       Dr. Chung reviewed and disagreed with Dr. Sparrow's opinion that Mr. Pollard
sustained no permanent impairment to the index and middle fingers. He stated,

         I disagree with the fact that he did not assign any impairment rating for the
         index and the middle finger, mainly the distal tip laceration and the loss of
         the nail bed and nail plates which is the distal aspect of it. That is about 8
         percent of the amputation of the distal hand.

!d. at 17.

        Dr. Chung further testified that the AMA Guides, 6th Edition, would "clearly"
require a rating for the injuries to the index and middle fingers based upon his findings.
!d. at 18.

        Mr. Pollard returned to work, full duty, at Jones in December 2014. In
approximately March 2015, Mr. Pollard testified he began experiencing numbness,
tingling, and cramping in his small and ring fingers, hand, and wrist. He reported to his
supervisor, "Brandon," that "something is going on in my hand besides the fingertips."

ofthe hand and fingers attached as exhibits I, 2, and 3 to Dr. Chung's deposition. (Ex. 3 at 9-10.) In his deposition,
Dr. Chung marked on the drawings the specific location of Mr. Pollard's ring finger amputation and index and
middle finger partial amputations/lacerations. The Court found these illustrations helpful in understanding the
specific location of the injuries and nerves involved.
5
 Dr. Chung defined digital neuroma as an injury to the nerve endings at the digits causing a loss of sensation and
hypersensitivity to the distal nerve. (Ex. 3 at 15-16.)


                                                          4
    Mr. Pollard received medical care for a diagnosis of carpal tunnel syndrome, which is the
    subject of a separate workers' compensation claim. 6

            Mr. Pollard continued working for Jones until his termination on October 12,
    2015. He subsequently worked for another employer for seven or eight days as a stand-up
    forklift operator. Mr. Pollard testified he quit the job due to difficulty with his left hand.
    He stated he occasionally experiences a "reflexive jolt" in his left hand and was
    concerned he could not safely drive the forklift. Mr. Pollard is currently unemployed.

        Concerning the index and middle fingers, Mr. Pollard testified he continues to
experience pain and sensitivity in the tips of his index and middle fingers and in the nail
beds. He described a burning sensation and difficulty with daily activities such as zipping
a zipper, buttoning a shirt, picking up a small object, and holding a pen to write. He
further described "excruciating pain" if he bumps his index or middle finger into an
object. Mr. Pollard testified Ms. Bates only examined his left ring finger during his
evaluation at Southern Hand Centers. She did not touch, measure, or examine his index
or middle finger. In contrast, he stated Dr. Chung examined, measured, and tested his
sensitivity in all three fingers.

       At the Compensation Hearing, Mr. Pollard argued he sustained permanent
impairment to all three fingers injured on September 15, 2014, rather than just the ring
finger. He required surgery on all three fingers. He complained to Dr. Sparrow of
hypersensitivity in his fingertips at the next to last office visit, and required a prescription
for pain medication for his ongoing symptoms at his last visit with Dr. Sparrow. Mr.
Pollard asserted his testimony concerning his ongoing symptoms in his index and middle
fingers combined with the testimony of Dr. Chung sufficiently rebutted the presumption
of accuracy afforded to Dr. Sparrow regarding his permanent impairment.

      Jones countered that Dr. Sparrow opined the injury to Mr. Pollard's index and
middle fingers is not the type to give him any functional impairment, and Dr. Sparrow's
impairment opinion, as the treating physician, is presumed accurate. It argued Dr.
Chung's independent medical evaluation and rating for hypersensitivity occurred after
Mr. Pollard was diagnosed with carpal tunnel syndrome in the same hand. Lastly, Jones
argued an injury does not automatically entitle an employee to permanent impairment.

                            Findings of Fact and Conclusions of Law

      At this Compensation Hearing, Mr. Pollard has the burden of proving all essential
elements of his claim for permanent partial disability and medical benefits by a
preponderance of the evidence. Tenn. Code Ann. § 50-6-239(c)(6) (2015); Scott v.

6
 The Court notes the parties did not admit into evidence any medical records or other documentation concerning
Mr. Pollard's carpal tunnel injury.

                                                      5
Integrity Staffing Solutions, No. 2015-01-0055, 2015 TN Wrk. Comp. App. Bd. LEXIS
24, at *6 (Tenn. Workers' Comp. App. Bd. Aug. 18, 2015).

                          Compensability and Medical Benefits

        The parties stipulated this is a compensable claim where Mr. Pollard sustained
injuries to his left index, middle, and ring fingers. (Ex. 1.) The only issues the Court
must address are the extent of permanent partial disability and Mr. Pollard's entitlement
to discretionary costs. Pursuant to Tennessee Code Annotated section 50-6-204(a)(l)(A)
(2015), "the employer or the employer's agent shall furnish, free of charge to the
employee, such medical and surgical treatment . . . made reasonably necessary by
accident as defined in this chapter." As this is a compensable claim, the Court finds Mr.
Pollard is entitled to reasonably necessary future medical treatment as recommended by
his authorized treating physician, Dr. Sparrow, and as required by Tennessee Code
Annotated section 50-6-204 (2015).

                                    Extent of disability

       For post-July 1, 2014 injuries, permanent partial disability is paid at sixty-six and
two-thirds percent of the injured employee's average weekly wage for the period of
compensation as determined by multiplying the employee's impairment rating by 450
weeks. Tenn. Code Ann. § 506-207(3)(A) (2015). The parties agreed Mr. Pollard is
limited to these benefits and not entitled to any enhancement factors.

       Dr. Sparrow assessed a 3% permanent impairment to the body as a whole pursuant
to the AMA Guides. (Ex 2 at 13.) Dr. Chung, using the same reference, assessed a 5%
permanent impairment. (Ex. 3 at 14.) Subject to rebuttal by a preponderance of the
evidence, Dr. Sparrow's impairment rating is presumed accurate. Tenn. Code Ann. § 50-
6-204(k)(7) (20 15).

       In considering the two ratings and analyzing whether Mr. Pollard has rebutted Dr.
Sparrow's rating by a preponderance of the evidence, the Court notes Dr. Sparrow relied
upon the physical examination and impairment evaluation of a physical therapist at
Southern Hand Centers. He reviewed Ms. Bates' report and adopted the impairment
rating only for the ring finger. Despite surgery, therapy, and Mr. Pollard's documented
complaints of pain and hypersensitivity symptoms in the index and middle finger, the
evidence demonstrated Ms. Bates did not examine Mr. Pollard's index or middle finger
during the impairment evaluation. While Dr. Sparrow testified it is the practice of the
therapists to examine range of motion in the entire hand, he conceded he was speculating
regarding Mr. Pollard's specific exam since the report only mentioned the ring finger.
The Court finds Mr. Pollard credibly testified Ms. Bates did not touch, measure, or
examine his index or middle finger. The Court further notes Dr. Sparrow acknowledged

                                             6
he has not seen Mr. Pollard since his last office visit of January 6, 2015, and does not
know how he is currently doing with his injured fingers. At his last visit, Mr. Pollard
registered symptoms of pain sufficient that Dr. Sparrow prescribed hydrocodone.

        Turning to Dr. Chung's rating, the Court notes Dr. Chung performed his own
physical examination and evaluation of Mr. Pollard and examined all three injured
fingers rather than solely the ring finger. The Court further finds the only difference in his
rating from Dr. Sparrow's was the additional 1% to the body for the index finger and a
1% to the body for the middle finger based upon the traumatic amputation of the tip of
the fingers and persistent digital neuroma. Dr. Chung arrived at this additional
impairment primarily utilizing figure 15-12 on page 45 8 of the AMA Guides, which is a
table for rating digit impairment in the finger. In supporting his rating, Dr. Chung
testified that the AMA Guides 6th Edition, would "cl arly require a rating for the
injuries to the index and middle fingers based upon his findings. In his deposition, Dr.
Chung's methodology utilized in arriving at his impairment rating was unchallenged. The
undisputed evidence demonstrated Dr. Chung's impairment rating complied with the
AMA Guides.

      Counsel for Jones did ask Dr. Chung how Mr. Pollard's symptoms of neuroma
would compare to the carpal tunnel syndrome he was diagnosed with in March 2015. Dr.
Chung responded:

        Well, it's two different things. First of all, one's a peripheral nerve injury
        and the other is-as mentioned above, there was a digital nerve problem. So,
        a digital nerve is a distal fingertips-they're micro nerves, and peripheral
        nerve is actually as stated, it's peripheral. Such as median nerve that is
        radiating into the distal hand. So peripheral nerve is completely different
        nerve connection than digital nerve.

(Ex. 3 at 24.)

       Jones' counsel asked, "So his carpal tunnel symptoms would not have caused him
to have any tingling or numbness in his fingers?" Dr. Chung replied,

       Not at the digital tip, per se. Now, you could have numbness in the whole
       median nerve distribution, but not particularly just at the tips where he had
       a amputation or the -yes, amputation. It's a partial amputation, of course,
       and losing the tips of the fingers, but, no, that would not constitute as a
       median nerve neuropathy.

!d. at 25.

       Based upon Dr. Chung's uncontradicted testimony, the Court finds the symptoms

                                              7
Mr. Pollard reported to Dr. Chung supporting his impairment rating in the index and
middle fingers did not result from Mr. Pollard's carpal tunnel condition. The Court
further finds Dr. Chung's impairment opinions were consistent with Mr. Pollard's
testimony at the Compensation Hearing.

        Mr. Pollard credibly testified he continues to experience pain and sensitivity in the
tips of his index and middle fingers and in the nail beds. He described a burning sensation
and difficulty with daily activities such as zipping a zipper, buttoning a shirt, picking up a
small object, and holding a pen to write. He further described "excruciating pain" if he
bumps his index or middle finger into an object.

        Based upon a preponderance of the evidence, the Court finds Mr. Pollard has
rebutted the presumption of accuracy of Dr. Sparrow's rating and sets the impairment
rating at 5% to the body as a whole. It follows that Mr. Pollard's permanent partial
disability is 450 weeks multiplied by 5%, a period of twenty-two and one-half weeks. At
his stipulated compensation rate of $491.75, Mr. Pollard is entitled to permanent partial
disability benefits totaling $11,064.38.

                                    Discretionary costs

        Mr. Pollard filed a Motion to Assess Discretionary Costs. (T.R. 10.) Mr. Pollard
also filed a Bill of Costs totaling $1,138.10, itemized as follows:

   1.   Deposition fee of Dr. Samuel Chung        $750.00
   2.   Dr. Chung's deposition transcript fee     $143.80
   3.   Plaintiffs deposition transcript fee      $177.60
   4.   Dr. Sparrow's deposition transcript fee   $66.70

        Mr. Pollard argued these costs were reasonable and necessary in the preparation
for trial in this action and are recoverable costs pursuant to Tennessee Rule of Civil
Procedure 54.02(2) and 59.01. Jones filed an Objection in Opposition to Employee's
Motion for Discretionary Costs. (T.R. 11.) Jones argued Mr. Pollard is not entitled to
deposition or court reporter costs associated with the independent medical evaluation of
Dr. Chung. It contended Tennessee Code Annotated section 50-6-204(c)(l) and (d) limits
the award of discretionary costs only to those fees charged by a treating physician or
when an employer fails to furnish appropriate medical care pursuant to a settlement or
judgment. At the Compensation Hearing, Jones conceded Mr. Pollard is entitled to the
transcript fee for Dr. Sparrow's deposition of $66.70, but maintained the remaining costs
are disputed.

        The Court finds the controlling statute is Tennessee Code Annotated section 50-6-
239(c)(8) (2015), which provides, "The workers' compensation judge may, in his
discretion, assess discretionary costs including reasonable fees for depositions of medical

                                              8
experts against the employer upon adjudication of the employee's claim as
compensable." This statute allows the Court to award discretionary costs for such
expenses as reasonable expert deposition fees. Otherwise, the statute is silent as to what
costs might be recoverable. However, Tennessee Rule of Civil Procedure 54.04(2) also
provides for the recovery of certain discretionary costs. See also Lock v. Nat'! Union Fire
Ins. Co., 809 S.W.2d 483, 489 (Tenn. 1991).

       Here, Mr. Pollard requests recovery of Dr. Chung's deposition fee, and the court
reporter deposition transcript fees associated with the depositions of the plaintiff, Dr.
Sparrow, and Dr. Chung. In light of the Court's reliance on the testimony of Dr. Chung in
finding Mr. Pollard successfully rebutted the presumption of accuracy afforded to Dr.
Sparrow, the Court finds the fees requested by Mr. Pollard were reasonable and necessary
costs for the preparation of this case. Accordingly, Mr. Pollard's Motion for
Discretionary Costs is hereby granted.

IT IS, THEREFORE, ORDERED as follows:

   1. Mr. Pollard shall recover from Jones Companies, LTD, permanent partial
      disability benefits in the amount of $11,064.38, representing a 5% permanent
      partial disability to the body, or 22.5 weeks of compensation at the stipulated
      compensation rate of $491.75. These benefits, having accrued, are payable in a
      lump sum. Mr. Pollard's PPD award is subject to the child support lien notice
      admitted into the Technical Record as Exhibit 8.

   2. Mr. Pollard shall receive lifetime future reasonable, necessary, and related medical
      benefits pursuant to statute.

   3. Mr. Pollard is awarded a total amount of $1,138.10 for discretionary costs to be
      paid by Jones Company.

   4. Mr. Pollard's attorney is awarded an attorney's fee of twenty percent and any
      incurred expenses to be paid from Mr. Pollard's award.

   5. Costs of this cause of $150.00 are assessed against Jones Companies, LTD,
      pursuant to Tenn. Comp. R. and Reg. 0800-02-21-.07 (2015), to be paid within
      five days of this order becoming final.

ENTERED this the 3rd day of     June~k ~

                                  Judge Amber Luttrell
                                  Court of Workers' Compensation Claims


                                            9
Right to Appeal:

       Tennessee Law allows any party who disagrees with this Compensation Hearing
Order to appeal the decision to the Workers' Compensation Appeals Board or the
Tennessee Supreme Court. To appeal your case to the Workers' Compensation Appeals
Board, you must:

   1. Complete the enclosed form entitled: "Compensation Hearing Notice of Appeal."

   2. File the completed form with the Court Clerk within thirty calendar days of the
      date the Workers' Compensation Judge entered the Compensation Hearing Order.

   3. Serve a copy of the Compensation Hearing Notice of Appeal upon the opposing
      party.

   4. The appealing party is responsible for payment of a filing fee in the amount of
      $75.00. Within ten calendar days after the filing of a notice of appeal, payment
      must be received by check, money order, or credit card payment. Payments can be
      made in person at any Bureau office or by United States mail, hand-delivery, or
      other delivery service. In the alternative, the appealing party may file an Affidavit
      of Indigency, on a form prescribed by the Bureau, seeking a waiver of the filing
      fee. The Affidavit of Indigency may be filed contemporaneously with the Notice
      of Appeal or must be filed within ten calendar days thereafter. The Appeals Board
      will consider the Affidavit of Indigency and issue an Order granting or denying
      the request for a waiver of the filing fee as soon thereafter as is
      practicable. Failure to timely pay the filing fee or file the Affidavit of
      Indigency in accordance with this section shall result in dismissal of the
      appeal.

  5. The party filing the notice of appeal, having the responsibility of ensuring a
     complete record on appeal, may request, from the Court Clerk, the audio recording
     of the hearing for the purpose of having a transcript prepared by a licensed court
     reporter and filing it with the Court Clerk within fifteen calendar days of the filing
     of the Expedited Hearing Notice of Appeal. Alternatively, the party filing the
     appeal may file a joint statement of the evidence within fifteen calendar days of
     the filing of the Compensation Hearing Notice of Appeal. The statement of the
     evidence must convey a complete and accurate account of what transpired in the
     Court of Workers' Compensation Claims and must be approved by the workers'
     compensation judge before the record is submitted to the Clerk of the Appeals
     Board. See Tenn. Comp. R. & Regs. 0800-02-22-.03 (20 15).

  6. After the Workers' Compensation Judge approves the record and the Court Clerk
     transmits it to the Workers' Compensation Appeals Board, the appeal will be

                                           10
      docketed and assigned to an Appeal~ Board Judge for review. At that time, a
      docketing notice shall be sent to the parties. Thereafter, the parties have fifteen
      calendar days to submit briefs to the Appeals Board for consideration. See Tenn.
      Comp. R. & Regs. 0800-02-22-.02(3) (2015).

      To appeal your case directly to the Tennessee Supreme Court, the Compensation
Order must be "final" (see Tennessee Code Annotated section 50-6-239(c)(7)) and you
must comply with the Tennessee Rules of Appellate Procedure.




                                          11
                                               APPENDIX

Exhibits:

    1. Pre-Compensation Hearing Statement;
    2. Deposition Transcript of Dr. John Gregory Sparrow;
    3. Deposition Transcript of Dr. Samuel Chung.

Technical record: 7
   1. Petition for Benefit Determination;
   2. Pre-Discovery Dispute Certification Notice;
   3. Request for Initial Hearing;
   4. Post Discovery Dispute Certification Notice and Petition for Benefit
       Determination for Discretionary Costs;
   5. Plaintiff's Prehearing Statement;
   6. Plaintiff's List of Witnesses and Exhibits;
   7. Employer's Pre Compensation Hearing Brief;
   8. Department of Human Services letter concerning child support lien;
   9. Plaintiff's Motion to Assess Discretionary Costs;
   10.Plaintiff's Verified Bill of Costs;
   11. Employer's Response in Opposition to Employee's Motion for Discretionary
       Costs.




7
   The Court did not consider attachments to Technical Record filings unless admitted into evidence during the
Compensation Hearing. The Court considered factual statements in these filings or any attachments to them as
allegations unless established by the evidence.


                                                     12
Stiputations of Fact:
   1. Mr. Pollard's date of injury is September 15, 2014.
   2. Mr. Pollard sustained a compensable work injury for which he received authorized
      medical treatment with Dr. John Sparrow.
   3. Mr. Pollard reached maximum medical improvement on February 17, 2015.
   4. Mr. Pollard received TTD and TPD benefits. No additional temporary benefits are
      owed.
   5. Mr. Pollard initially returned to work for Jones, but was terminated on October 12,
      2015. No additional multiplier factors apply.
   6. Mr. Pollard's average weekly wage is $737.58 and compensation rate is $491.75.




                                          13
                           CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the Compensation Hearing Order
                                                                                    3rd
was sent to the following recipients by the following methods of service on this the__
day of June, 2016.


Name                       Certified Via Via        Service sent to:
                           Mail      Fax Email
David Hardee, Esq.,                                 kQer~@hmdlaw I .com
Employee's Counsel                            X
Shateera Reed, Esq.,                                Shateera.Reed@liberty_mutual.com
Employer's Counsel                            X




                                                       '""lerk of Court




                                         14